IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                           Assigned On Briefs April 23, 2013

         STATE OF TENNESSEE v. STANLEYABERNATHY JAMES

                   Appeal from the Criminal Court for Knox County
                      No. 93222 Mary Beth Leibowitz, Judge


                No. E2012-01912-CCA-R3-CD - Filed August 29, 2013


The Defendant, Stanley Abernathy James, was convicted by a Knox County Criminal Court
jury of second degree murder, a Class A felony, for which he is serving a twenty-five-year
sentence. In this appeal, the Defendant contends that the evidence is insufficient to support
his conviction. We affirm the judgment of the trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

J OSEPH M. T IPTON, P.J., delivered the opinion of the court, in which T HOMAS T. W OODALL
and N ORMA M CG EE O GLE, JJ., joined.

Joseph Liddell Kirk (on appeal) and Bruce E. Poston (at trial), Knoxville, Tennessee, for the
appellant, Stanley Abernathy James.

Robert E. Cooper, Jr., Attorney General and Reporter; Renee W. Turner, Senior Counsel;
Randall Eugene Nichols, District Attorney General; and Kevin James Allen, Assistant
District Attorney General, for the appellee, State of Tennessee.

                                         OPINION

       This case relates to the shooting death of Henry James. At the trial, Nyron Roberts,
a resident of Miami, Florida, testified that in May 2009, he came to Knoxville to visit friends
and family and stayed for about three months. He said that when he arrived, he was already
acquainted with the victim and the victim’s brother, Myron James. He said he met the victim
through Emmanuel Cooper.

       Mr. Roberts testified that he and the victim were arrested on May 20, 2009, and that
he pleaded guilty to a felony related to selling drugs and served about three months in jail.
He admitted he had guns when he was arrested. He said that he had since returned to Miami
and was studying to become an electrician. He said that before his guilty plea, he had been
released on bond. He said that his bond conditions allowed him to go to Miami but that he
stayed in Knoxville with the victim’s girlfriend’s sister, Ronica. He said Ronica’s home was
not in Western Heights, a housing project. He said that neither he nor the victim had a car
and that they rode with Myron James. He said that he did not pay any household expenses
and that he was just “hanging out” the week before the victim’s death.

        Mr. Roberts testified that he was not concerned when he heard that the victim might
post bond. Mr. Roberts said that his own bond was $15,000 and that he had to pay $1500 to
be released. He admitted that he identified his drug supplier when he was questioned after
his arrest. He said his identifying his supplier was not known in Western Heights. He said
that after his release in July 2009, “MJ,” Mr. Cooper, and he spent time at Elander “ET”
Mathis’s apartment on Virginia Avenue.

        Mr. Roberts testified that on August 4, 2009, Myron James took Mr. Cooper and him
to Ms. Mathis’s apartment. He said Jonathan Jones was at the apartment. He said he was
at Ms. Mathis’s apartment three or four days that week. He said that on August 4, he knew
the Defendant as “Sosa” and that the Defendant lived near Ms. Mathis but that he had not had
any prior communications or dealings with the Defendant. He said that around 9:00 p.m.,
he answered Ms. Mathis’s door when the Defendant knocked. He said he opened the inside
door about half way but did not open the screen door. He said the door opened to the inside.
He said that the Defendant greeted the victim and that the victim went to the door and talked
to the Defendant, although he could not hear their conversation at first. He recalled, though,
that the Defendant asked to come inside and smoke drugs with them. He said they did not
allow the Defendant inside because it was not their house and Ms. Mathis had gone to the
store. He said the Defendant stated loudly that he was unaware Mr. Roberts and the victim
had been released from jail quickly and that he thought they were “snitchin’ on somebody.”
He said the victim denied the accusation. He said he heard two shots, felt something hit his
leg and burn, and jumped to the side of the couch. He denied that the victim had a gun in his
waistband. Mr. Roberts said that he would have known if the victim had a gun and that the
victim had been released from jail a day earlier. He denied that any money changed hands
or that marijuana was being sold from the apartment.

       Mr. Roberts testified that after he heard the shots, he saw the victim’s chest smoking
and the victim fall to the floor. He said he crawled to the victim and slammed the door. He
said that the victim grabbed his hand and put it near the victim’s chest wound and that he
applied pressure to the wound. He said that he pulled the victim toward the back of the
apartment and that the victim was unable to speak. He said he and Mr. Jones did not call 9-1-
1 because they did not know the address but that Ms. Mathis and Myron James returned to
the apartment and that Ms. Mathis called 9-1-1. He said that they were concerned an

                                             -2-
ambulance would not arrive quickly, that they began getting the victim outside to take him
to a hospital themselves, and that they had reached the outside steps when the ambulance
arrived. He said he saw the victim’s girlfriend leave the scene in a van while the victim’s
body was still there.

       On cross-examination, Mr. Roberts testified that he had not known the Defendant
before he came to Knoxville in May 2009 and that they met through Mr. Cooper, his best
friend from Miami. He said the victim was Mr. Cooper’s half brother.

       Mr. Roberts testified that people slept overnight at Ms. Mathis’s apartment. He said
people also stayed at an apartment on Jourolman Avenue that was behind Ms. Mathis’s
apartment. He admitted that he and the victim had been arrested in the Jourolman Avenue
apartment and that a large amount of crack cocaine and several firearms were found there.
He denied that he had any of the guns on his person. When asked if the weapons were the
victim’s, he said, “No, I’m not saying that.” He said Steven Cooper was arrested with them.
He thought the victim’s bond was $125,000. He said the Defendant was not involved in any
business with them.

       Mr. Roberts testified that after the victim was shot, Mr. Jones was inside the kitchen
crying or panicking. He said Mr. Jones did not help them move the victim until Myron James
returned. He denied that the police had to stop him from going in and out of the apartment
and said that he was put into a police car.

       Mr. Roberts testified that before the Defendant accused the victim of snitching, the
Defendant said he wanted to buy marijuana. After having his recollection of his prior
testimony refreshed, he agreed that he had said the screen door was unlocked. He agreed the
Defendant never came inside the apartment.

       Myron James testified that he was from Miami and came to Knoxville in 2007 for
technical school. He said the victim was his brother. He said the victim came to Knoxville
a few weeks after he did. He agreed that his brother and Nyron Roberts had trouble in May
2009, for which they were in jail until August 2009. He said the victim’s girlfriend picked
up the victim at the jail when the victim was released.

       Mr. James testified that he and the victim spent the victim’s last day together. They
ran errands and eventually went to Ms. Mathis’s apartment to “play around and make a little
music” with Mr. Jones, who lived two doors down. He said that he and Ms. Mathis left the
apartment to purchase sodas and cigarettes and that the victim, Nyron Roberts, and Mr. Jones
stayed at the apartment to watch television. He said that the market was around the corner
and that they were gone about five minutes. He said that when they left the apartment, he

                                             -3-
saw “Kim” and Kim’s son, who were going to the store, get into a van. He said Kim was the
Defendant’s girlfriend. He agreed people were walking around outside.

       Mr. James testified that in August 2009, he knew the Defendant as “Sosa.” He said
he did not know the Defendant except as a neighbor. He said that as he left to go to the
market, he saw the Defendant sitting on the next-door neighbor’s porch and thought another
man also was there. He said he and the Defendant did not speak to each other when he left.

        Mr. James testified that when he returned, Nyron Roberts and Mr. Jones told him the
victim had been shot. He said the victim was lying on the floor inside the front door. He
said he called 9-1-1. He said that they began taking the victim to the car but that a police
officer told them it would be better to wait because an ambulance was around the corner. He
said, though, he knew the victim was already dead when they carried the body outside. He
said he saw a vehicle leave the scene with Kim and the Defendant inside. He said Nyron
Roberts and Mr. Jones told him the Defendant shot the victim. He said he did not stop the
Defendant from leaving the scene because he planned to “[t]ake [his] own justice.” He
identified the Defendant in the courtroom as the person he saw with Kim.

       On cross-examination, Mr. James testified that he talked to Detective Flores the night
of the shooting and gave him information about the Defendant’s appearance to help
determine the shooter’s name. He said that when Detective Flores said “Stanley,” he agreed
this was the correct person. He said he did not mention the Defendant’s leaving with Kim
because he wanted to seek justice himself. He said the police did not allow anyone inside
the apartment. He said they put down the victim’s body when the officer told them the
ambulance was nearby. He acknowledged telling the police on the night of the crime that he
thought the shooting was due to a romantic rivalry. He said someone told him this but did
not remember the woman’s name.

       Mr. James testified that he lived in South Knoxville, not at Ms. Mathis’s apartment.
He said he went to Ms. Mathis’s apartment to “hang out” and went to her neighbor’s house
to “make music.” He said he and Ms. Mathis were the only people at the apartment that day
who smoked.

        Mr. James testified that he went to technical school for heating and air conditioning
technician training but that he did not complete the program. He said his father, not he,
wanted him to pursue the program. He said he did not know the Defendant when he first
came to Knoxville. He acknowledged that he did not advise the victim, who was younger,
not to carry firearms or sell drugs and that he was “part of it.” He was certain that the victim
did not know the Defendant. He said the victim was in jail when the Defendant moved to
Knoxville.

                                              -4-
         Elander Mathis testified that she lived on Virginia Avenue in 2009. She said her name
was the only one on the lease. She said she did not have children. She said “Kim” lived
nearby in another apartment. She said Myron James, Mr. Roberts, and the victim visited her
apartment in July and August 2009. She was aware that Mr. Roberts and the victim went to
jail in the summer of 2009 and agreed they were not around in June and July 2009. She said
that Mr. Roberts reappeared in late July 2009 and that he and Myron James began coming
to her house to socialize. She said Myron James and she were not romantically involved.

        Ms. Mathis testified that about 9:00 p.m. on August 4, 2009, she and Myron James
left her house and went to Jimmy’s Market while Mr. Roberts and the victim stayed at her
apartment. She did not recall Mr. Jones being there. She said that the market was just down
the street and that they went in Myron James’s car. She said they were gone about five
minutes. She said that when they returned, they saw the victim lying on his back in the
kitchen. She said Myron James called 9-1-1 but “couldn’t handle it” and gave her the
telephone. She said Mr. Roberts and Myron James checked the victim’s pulse while they
waited for an ambulance. She thought the victim was in the front room when emergency
medical personnel arrived but did not know how the body got there from the kitchen. She
said she saw a vehicle pull up on Virginia Avenue but did not know who was inside the
vehicle because she did not go outside.

         Ms. Mathis testified that she did not recall seeing Kim Sharphe, a neighbor, when the
police and emergency medical personnel were there. She said Ms. Sharphe drove a minivan
at the time. She said she knew the Defendant as a neighbor because he had been living with
Ms. Sharphe.

       Ms. Mathis testified that when she returned from the market, there were two bullet
holes in her screen and damage to the stairwell that had not been there when she left. She
said that before August 4, 2009, no one had fired weapons inside her apartment. She said
the victim, Myron James, and Mr. Roberts were not engaged in illegal activity, and she
denied that they were selling drugs. She said there were no guns at her apartment and that
she never saw any of the men with guns.

       On cross-examination, Ms. Mathis testified that the men were not nicknamed the
Miami Boys. She denied that anyone else lived in her apartment with her. She denied that
Myron James or the victim ever spent the night there. She said that when she and Myron
James pulled up after going to the market, Mr. Roberts came outside and told them the victim
had been shot. She did not remember Mr. Jones being present when she went inside. She
said Mr. Roberts was panicked. She denied that anyone cleaned or disposed of anything.
She said she never saw the men take the victim outside while she was on the telephone and

                                             -5-
did not recall if they took the victim outside after the call. She said her back was turned. She
later admitted the men took the victim outside after the 9-1-1 call. She denied that she went
outside but later admitted she went in and out of the apartment a couple of times. She denied
that they took the victim outside to keep the police out of the apartment or that she disposed
of drugs when she went in and out of the apartment. She said they went outside to look for
help and that they asked neighbors to help. She did not recall a police officer telling her to
stop going in and out of the apartment. She said someone went in and out of the apartment.
She said it was not the victim and agreed that Mr. Roberts was with “his brother.”

        Ms. Mathis testified that “Bo,” who lived nearby had music recording equipment. She
did not know when the men planned to go to Bo’s apartment to record music. She knew the
Defendant from the neighborhood but did not recall if the Defendant knew the victim, Mr.
Roberts, or Myron James. She did not recall whether the Defendant had been to her
apartment. She said the victim, Mr. Roberts, and Myron James had come to her apartment
for months to “watch movies and chill.” She said that they were friends but that she was not
a girlfriend to any of them. She did not remember what she wore on the night the victim was
shot.

       On redirect examination, Ms. Mathis testified that the area where she lived was
nicknamed “the jungle.” She said that before the victim was released from jail, his reputation
was that he was “snitchin’” or working for the State. On recross-examination, she agreed
that people who worked for the State were usually released from jail quickly. She said there
were rumors that a person who worked for the State would have his bond lowered. She
agreed that the victim was in jail for three months. She denied ever seeing the victim with
guns or knowing that “they” sold drugs. She said she never asked Myron James where the
victim was when the victim was in jail. On further redirect examination, she agreed she
knew the victim and Mr. Roberts were in jail for “cocaine and guns.”

       Kimberly Sharphe testified that she met the Defendant two or three months before
August 2009 and that they became romantically involved. She said he was from Detroit. She
said that when she met the Defendant, she lived on Virginia Avenue and that her two minor
children were “on the lease” with her. She admitted the Defendant stayed at her apartment
“[o]n and off.” She said he occasionally helped her financially. She said he “[s]old weed,
cut hair, whatever he could do to make ends meet.”

       Ms. Sharphe testified that the intersection of Jourolman and Virginia Avenues was
called “the jungle” and that it was not unusual to hear gunshots. She said that before her
involvement with the Defendant, she had a sexual relationship with the victim.




                                              -6-
       Ms. Sharphe testified that she thought her children were outside playing with
neighborhood children around 9:00 p.m. on August 4, 2009. She said that she went to a
market two blocks away to get cigarettes and that the Defendant stayed at her apartment. She
did not recall anyone else being at her apartment but said people were “in and out.” She
recalled seeing Darius Patterson, or “D,” that day but did not recall seeing him when she
went to the market. She did not see Myron James or Ms. Mathis at the market. She
estimated she was gone about ten minutes.

       Ms. Sharphe testified that Myron James told her the victim had been released from jail
the previous Monday. She said people in the neighborhood were talking about the victim
being a “snitch.” She said the victim was “slingin’,” meaning he sold drugs. She said that
the Defendant was present when people discussed the victim’s being a snitch but that she did
not discuss it with the Defendant.

        Ms. Sharphe testified that as she pulled up to her apartment when returning from the
store, she heard two or three gunshots. She said the neighborhood was “in pandemonium.”
When asked if she saw anyone run past her apartment, she said, “No one in particular.” She
did not see the Defendant running. She said she went in her front door, found no one inside,
and went out the back door. She went to her neighbor’s house and found her children. She
stated that someone said a person had been hit. She said she went to the front of the
apartment and saw the victim’s body on the sidewalk. She said Myron James stood over the
victim’s body and asked her, “Where that n----- go?” She asked who he meant, and he told
her that she knew who he meant and that the person shot his brother. She said she had no
idea to whom Myron James referred. She called her Aunt Vickie to pick up her children, and
she went to her aunt’s house. She said that she returned to her apartment later that night to
get her children some clothing and that the Defendant was not there.

       Ms. Sharphe testified that a detective came to her apartment that night and asked her
about the shooting. She said that later that evening, a friend asked to meet her. She said that
when she arrived, the Defendant was with her friend. She said that she and the Defendant
went to a liquor store on Albert Avenue, that she left the Defendant with her Aunt Vickie and
Uncle Gary, and that they went to Nashville. She said they did not part ways in Nashville.
She said that she was aware the Defendant was a homicide suspect but that she did not talk
to him about the shooting. She said that on the way to Nashville, the Defendant was
distraught and upset and cried. She said the Defendant never told her what happened, that
the victim had a gun, or that the Defendant acted in self-defense.

       On cross-examination, Ms. Sharphe testified that during the time she had a romantic
relationship with the victim, the victim had another girlfriend. She said she met the
Defendant after she and the victim were no longer involved. She said the victim and his

                                              -7-
friends were called the Miami Boys. She said that they were known to carry guns and that
they sold drugs from multiple apartments, including one near hers and one on Jourolman.
She agreed the Defendant had a “good gig” because he stayed at her apartment and did not
pay rent or buy food. She agreed he was a “hustler” who bought marijuana to sell and use
personally. She said he sometimes borrowed money to buy marijuana. She said there were
two rumors: that the victim was killed because he was a snitch and that he was killed “over
a girl,” meaning her. She said she was not aware of the Defendant having pending drug
charges when the victim was killed. She agreed she would have known if he had pending
charges because she would have posted his bond. She agreed the Defendant went from her
apartment, number 9, to apartment 7 to buy marijuana from the Miami Boys.

       Ms. Sharphe testified that the Defendant was the “most gentle person” she ever met
and that shooting the victim was out of character. She said that when she saw the victim’s
body outside, Myron James was with him and that no one else was there. She denied that Mr.
Mathis or Mr. Roberts were there. When asked if Mr. Jones was there, she said she did not
know who he was. She said there was no ambulance present. She heard voices from Ms.
Mathis’s apartment.

        On redirect examination, Ms. Sharphe testified that she was not aware that the
Defendant carried a loaded .40 caliber Smith & Wesson handgun with the serial number
removed. She said she was not aware of his being armed. She said she worked full time.
She was aware a search warrant was executed on her apartment. She identified photographs
of her apartment, which depicted a box of bullets on a television stand. She said that the
bullets were not hers and that she was not aware they were there. She said she was at work
all morning when the bullets were found. On recross-examination, she did not know if
cocaine was found during the search and said that a small amount of marijuana was found
but that no pills or “heavy duty drugs” were found. She identified a photograph of marijuana
on a tray in her apartment and said it was the Defendant’s or hers.

       Gary Dyer, Kim Sharphe’s uncle, testified that he lived on Albert Avenue in August
2009. He said that he met the Defendant, who was introduced as Ms. Sharphe’s friend in
2009, and that the Defendant was at his house three or four times before August 4, 2009. He
said he talked to the Defendant in his yard on August 4, 2009. He stated that the Defendant
said he had been “put in a bad situation . . . [i]n the project.” He said that while they were
talking, two police officers arrived and that the Defendant ran the other way, jumping Mr.
Dyer’s back fence. He said he later learned that Ms. Sharphe brought the Defendant to his
house.




                                             -8-
       On cross-examination, Mr. Dyer testified that the Defendant was upset. When asked
if the Defendant cried, Mr. Dyer said the Defendant “was wiping tears.” He said the
Defendant did not explain the bad situation he faced.

       Darrell Ann “Vickie” Dyer, Ms. Sharphe’s aunt, testified that she lived on Albert
Avenue. She said that on August 4, 2009, the Defendant was Ms. Sharphe’s boyfriend. She
said that on the evening of August 4, Ms. Sharphe called and asked her to pick up Ms.
Sharphe’s children and not to ask questions. She said she brought the children to her house.
She said the Defendant was not at her house when she returned, nor had he been there earlier.
She said that Ms. Sharphe came to her house to check on the children, that she and Ms.
Sharphe talked, and that the Defendant arrived fifteen to twenty minutes after Ms. Sharphe.
She said the Defendant cried and tried to persuade Ms. Sharphe to go home. She said that
police officers ran up her driveway and that she did not see the Defendant, who had been
outside with her husband. On cross-examination, Ms. Dyer said the Defendant cried hard.

        Jonathan Jones testified that he had lived in Knoxville all his life. He said he had
relatives who lived in the Western Heights area in August 2009. He said he was a student
and a drummer for his church. He said he was “in the process of recording” music in the
summer of 2009. He said his cousin, who lived on Virginia Avenue in Western Heights, had
recording equipment he used.

       Mr. Jones testified that he was in Western Heights on the night of the victim’s death.
He said he met Myron James and the victim, who his cousin said were “new talent.” His
cousin was not home when he first arrived. He said that he, Myron James, and the victim
recorded two songs at his cousin’s apartment and that he went to an apartment at the end of
the building. He said he went there to “hang out” and wait for his cousin to come home from
work. He did not know the name of the woman who lived at the apartment and described her
as short. He did not know the name of the person with “dreads” who was there but later
agreed that Nyron Roberts’s name sounded familiar. He said the victim was also at the
apartment, although he did not know the victim’s name that night.

        Mr. Jones testified that he thought Myron James and the woman who lived in the
apartment went to the store and said he and the others who remained listened to music. He
said that no drugs were used and that no one entered or left the apartment. He said that the
victim stood and that he and Mr. Roberts sat on a couch. He said that he heard a knock on
the door and that the victim talked with the person on the other side of the door, whom he
could not see. He said he was not familiar with the voice he heard but described it as being
African-American and not that of a person from the South. He said that the person asked for
marijuana but that the victim claimed not to have any. He said that he did not pay attention
to all the conversation but that it became heated. He said that the victim locked the screen

                                             -9-
door and that he heard the person on the other side of the door accuse the victim of
“snitchin’.” He said he looked at Mr. Roberts and heard shots. He said the victim fell and
hit his head on the steps. He said Mr. Roberts panicked and tried to get the victim away from
the doorway. He said he never saw the person who shot the victim. He said he and Mr.
Roberts pulled the victim to the far left of the living room. He said he did not see anything
fall from the victim’s body or hands when the victim fell after being shot. He said he never
saw anyone go through the victim’s pockets. He said the victim tried to talk but could not.
He said that when Myron James and the short woman returned, he and Mr. Roberts were
standing beside the victim. He said he and Mr. Roberts took the victim outside because they
were trying to get him closer to an ambulance. He said Mr. Roberts called 9-1-1 and handed
him the telephone. He said he talked to the dispatcher and gave the telephone to the short
woman.

       Mr. Jones testified that police officers arrived within about ten minutes of the shots.
He said they asked Mr. Roberts and him what happened and that he told them someone had
been shot. He said that he asked to go inside the apartment to retrieve his car keys, that he
was not allowed inside, and that an officer brought him the keys. He said he and Mr.
Roberts, the person with dreadlocks, were inside a police car together and were taken to the
police department to meet with investigators. He gave a statement to Investigator Floras.
He said he never saw a gun or any cash on August 4. He said his cousin’s neighborhood was
nicknamed “the jungle.”

        On cross-examination, Mr. Jones testified that he did not know Mr. Roberts well
enough to know his name or nickname on August 4, 2009. After having his recollection
refreshed with his prior statement to the police, he said he had known Mr. Roberts’
nickname, NJ, but that his mind “went blank” later. He said his cousin’s nickname was
“Albow.” He stated that he went to his cousin’s workplace that day and that his cousin said
he had new talent. He stated that he told his cousin he would go to his cousin’s house to wait
for the new talent. He said that he went to his cousin’s house and that Myron James, the
victim, and “the guy with the dreads” arrived later. He said it was around mid-day or 5:00
p.m. but could not recall the exact time. He said they went upstairs to the recording studio
and then went to the apartment at the end of the building. He said they were at his cousin’s
apartment for about an hour. When shown his prior statement, he acknowledged he never
told Investigator Floras that he had been at his cousin’s house recording with the other men.
He agreed that his prior statement said that he was at apartment 7 waiting for his cousin to
come home. He said Myron James was at the store and did not dial the 9-1-1 call or talk to
the dispatcher. He was positive he saw the victim lock the screen door, and when asked
about his prior statement, he said he might not have mentioned this if he was not asked. He
said he did not say in his previous statement that he heard a “jiggle at the door” and was
afraid someone was coming inside the apartment to kill the witnesses. He said he was scared

                                             -10-
and panicked after the victim was shot. He moved the victim because the victim’s brother
asked him to help. He testified inconsistently about whether he helped “MJ” or “NJ” carry
the victim outside. He did not recall whether he or the other person unlocked the screen door
and maintained that he saw the victim lock the screen door earlier. He said that after they
took the victim outside, the victim began convulsing, and they laid him on the ground. He
said that after they took the victim outside, Myron James and Ms. Mathis arrived. He said
he never saw NJ enter and leave the apartment and did not know if the short woman entered
and left the apartment. He said that at some point that evening, he was in the back of a patrol
car with the person who had dreadlocks, whom he knew as NJ. When asked why he did not
call 9-1-1 immediately, he said he panicked and focused on helping the person with
dreadlocks. He said he smoked cigarettes but did not recall seeing any that evening. He said
he did not hear the nickname Miami Boys that evening.

       Mr. Jones testified that he had not talked to any of the other witnesses except briefly
in court. He said he told them he was attending church and school and trying to live a
productive life. He said he worked at a recently opened restaurant.

       On redirect examination, Mr. Jones testified that a matter of minutes passed when he
and Mr. Roberts panicked and did not call 9-1-1. On recross-examination, he said he and Mr.
Roberts pulled the victim away from the door and waited until they did not hear anything
outside before taking the victim outside.

        Michael Mays, an employee of the Knox County Emergency Communications
District, identified an audio recording of the 9-1-1 call made relative to the victim’s shooting
and an audit log of the call. The 9-1-1 call was played for the jury. The audit log reflects
that the call began at 8:50 p.m.

       Knoxville Police Officer Benjamin McVay testified that at approximately 8:50 p.m.
on August 4, 2009, he was dispatched to a shots fired call on Virginia Avenue. He said that
he was about two blocks away and that when he arrived, he saw two men and a woman
dragging a man who had been shot from an apartment. He stated that he told them to lay
down the victim, who was bleeding profusely. He said one of the men stated he was the
victim’s brother. He said he stayed with the victim until emergency medical personnel
arrived and did not allow anyone to go through the victim’s pockets. He thought the only
people with the victim were the woman and two men, but his main focus was the victim. He
said the people with the victim were excited and upset. He said he did not know the victim,
Myron James, or Nyron Roberts. On cross-examination, he said he did not recall physical
descriptions of the people he saw. He agreed that due to his focus on the victim, he did not
know what the woman was doing or if there was an additional man present.



                                              -11-
        Knoxville Police Lieutenant Kenny Miller testified that on August 4, 2009, at
approximately 8:50 p.m., he heard a call and began traveling to the scene from another area
of town. He said he was a supervisor and wanted to ensure that the scene was preserved, the
crime scene log was maintained, and the victim received medical treatment. He said that
when he arrived, the fire department was rendering first aid and that the crime scene tape was
at least partially up. He said he was informed that the suspect ran toward Jourolman Avenue.
He said he and Sergeant Calpetcher walked the path the suspect took in order to search for
evidence. He said they found a gun against a wall. He said the gun was dry, but the ground
around it was wet.

       On cross-examination, Lieutenant Miller testified that his name was not on the crime
scene log. He said Nyron Roberts and Elander Mathis were not listed on the log. On redirect
examination, he said he would not be listed on the crime scene log if he did not enter the area
within the crime scene tape. On recross-examination, he agreed that Myron James’s and
Jonathan Jones’s names were on the log.

        The parties stipulated that at 10:26 p.m., the E911 Center received a call requesting
that the police respond to 1921 Albert Avenue because the suspect in a shooting was in the
yard. Knoxville Police Patrol Supervisor Robert Taylor testified that he heard the dispatch
resulting from the 10:26 p.m. call and that he responded. He said that when he arrived, he
saw a chainlink fence around the house with an open gate. He said a white male stood
behind a pickup truck and another figure ducked behind a vehicle and ran toward another
house. He said he followed but did not find anyone. He said he waited for another officer
to arrive before searching on the other property. He said he returned to 1921 Albert Avenue
and talked to Gary Dyer. On cross-examination, Officer Taylor said the person who fled did
not threaten him.

       Knoxville Police Senior Evidence Technician Beth Goodman testified that she
documented the scene by taking photographs, measuring distances, drawing a diagram, and
collecting evidence. She described the photographs as they were displayed to the jury. She
said there were two “bullet defects” in the screen door with the “prongs of the screen” going
into the apartment. Another bullet defect appeared in the concrete railing leading to the
second floor of the apartment. She said there were bullet fragments and a blood trail in the
apartment. She noted bloody shoe prints and pools of blood. She said they were unable to
recover a bullet fragment from a wall. A .40 caliber shell casing was found on the sidewalk
in front of the apartment. A .40 caliber Smith & Wesson handgun with its serial number
ground away was propped against a wall at 1819 Jourolman Avenue, Apartment 39. She said
nine cartridges were in the gun, eight in the magazine and one in the chamber. She swabbed
the gun for evidence and processed it for fingerprints. She identified as exhibits the screen
with the bullet holes, an aerial photograph depicting the location the gun was found, a

                                             -12-
diagram of the scene she prepared, the .40 caliber casing found outside, a lead fragment
found by the front door, and fragments from the apartment. She said she looked extensively
for a second shell casing but was not able to find one. She said no identifiable fingerprints
were found when the evidence from the gun and the apartment was examined.

       On cross-examination, Ms. Goodman testified that there was a blood trail leading to
the kitchen. She agreed that if sofa cushions had been moved to search for evidence, the
photographs would reflect it. She agreed that it was common for drugs or guns to be hidden
under sofa cushions.

        Knoxville Police Sergeant Ryan Floras testified that in August 2009, he was the lead
investigator in the victim’s shooting. He said he responded to the scene around 9:00 p.m.
He said that the immediate crime scene was at apartment 7 but that it was expanded to
include apartment 9 because of a cell phone found at apartment 9. He said Officer McVay
directed him to Nyron Roberts and “Jonathan Logan” as witnesses who were inside the
apartment at the time of the shooting. He said they were frisked and placed in the back of
a patrol car to be taken to the police department for questioning. He said Myron James was
present but was not considered a vital witness at the time, although Myron James gave a
statement later. He said he viewed the scene and followed Ms. Goodman as she took
photographs, directing her to evidence. He said that he had her take photographs of shoe
prints in a corner of the apartment but that they did not concern him at the time. He said that
there were several residents outside the crime scene tape but that none were able to provide
information regarding a suspect.

       Sergeant Floras testified that Nyron Roberts and Myron James provided the names
Stanley and James but did not know the order of the names and said they knew the suspect
was from Detroit. He said that using police databases, the police identified the Defendant,
Stanley Abernathy James, from Detroit, and issued a “be on the lookout” (BOLO) to patrol
officers. He said he was made aware that Sergeant Taylor had chased the Defendant from
Mr. Dyer’s yard on August 4, 2009. He said he was notified on September 18, 2009, that the
Defendant had been stopped in a vehicle in Pennsylvania. The Pennsylvania authorities
detained the Defendant.

       Regarding the footprints in the corner, Sergeant Floras testified that he did not believe
they had any evidentiary value because the apartment was small. He said that four people
plus the victim were in a small room and that someone would have to “get out of the way”
in order to move the body. He said that when officers first arrived, they would tend to the
victim and then sweep the apartment for potential hazards. He said the apartment was
cleared visually in this case before the crime scene tape was used.



                                              -13-
       Sergeant Floras testified that after the victim’s body was removed, he received
Elander Mathis’s consent to search her apartment. He said she told the police she lived
alone. He said they searched the apartment for guns, drugs, or other contraband but did not
find any. He said they searched in cabinets, under cushions, and under the beds.

         On cross-examination, Sergeant Floras acknowledged that DNA testing on the cell
phone in apartment 9 showed that it was not the Defendant’s. He agreed the phone belonged
to Darius Patterson. He agreed that the transcript of Jonathan Logan Jones’s interview
reflected a date and time of August 5, 2009, at 2:00 a.m. and that the transcript of Nyron
Roberts’s interview reflected a date and time of August 5 at 1:16 a.m. He agreed that Mr.
Jones and Mr. Roberts were in a police car together before their interviews and that both said
the victim was shot because he was a snitch. He agreed that Myron James was interviewed
first, at 12:32 a.m. on August 5, and that he said the victim was killed “over a girl.” He
agreed the police did not know how much time elapsed between the shooting and the 9-1-1
call or what happened before the police arrived. He said they did not search any cars at the
scene.

       On redirect examination, Sergeant Floras testified that Mr. Jones’s keys were
recovered at the scene. He said that after they were photographed and documented, he
returned them to Mr. Jones.

        Knoxville Police Department employee Patricia Resig testified as a firearms
identification expert. Based upon her examination of the evidence, it was her opinion that
the cartridge case from the scene and the bullet from the victim’s body were fired from the
gun from the scene.

        Tennessee Bureau of Investigation (TBI) Special Agent Don Carmon, an expert in
firearms identification, testified that based upon his examination of the evidence, the gun was
fired from 12" or less from the screen. He did not find any gunshot residue on the victim’s
shirt and said the screen could have prevented any residue from reaching the shirt.

        TBI Special Agent Jennifer Milsaps, an expert in serology and DNA identification,
testified the gun contained the DNA of at least two people. She said DNA of the major
contributor was consistent at four of thirteen locations with the Defendant’s DNA and was
inconclusive due to insufficient or degraded DNA at the remaining locations. She testified
that the presumptive serology test she conducted on a cell phone did not indicate the presence
of blood. She said that a partial DNA profile from the cell phone was consistent at three
locations with a sample from Darius Patterson and that the Defendant’s DNA was not on the
cell phone.



                                             -14-
       Dr. Darinka Mileusnic-Polchan, an expert in forensic pathology, testified that the
victim’s body was received with the bullet in the body. She said abrasions containing metal
fragments were around the wound, and fragments in the abrasions were consistent with a
metal screen. In her opinion, the shot was fired from about three feet. She said that the
victim’s cause of death was a gunshot wound to the chest and that the manner of death was
homicide.

       Officer McVay was recalled and testified that he took a witness from the scene to the
police department. He said the department’s policy was that witnesses be transported
individually. He said that in this case, multiple patrol cars were used to transport multiple
witnesses. He said he had never put two witnesses in his patrol car.

       On cross-examination, Officer McVay acknowledged that two suspects might be
placed in the back of a patrol car and a recorder activated to capture incriminating statements.
He said this was done with suspects, not witnesses. He did not know which patrol cars were
used to transport the witnesses or which witness rode in a particular car. He acknowledged
that unless he reviewed a video recording, he could not refute a witness’s statement that the
witness was in a patrol car with another witness.

        The Defendant testified that he was from Detroit and came to Knoxville in March
2009 to visit relatives. He said he stayed at his sister’s apartment. He met Kim Sharphe,
became romantically involved with her, and moved into her apartment, which he identified
as unit 9 on Virginia Avenue in the Western Heights housing project. He said that he was
not working but that Ms. Sharphe worked, paid the rent, and provided groceries. He said the
Miami Boys frequented the apartment next door, which he said was unit 7.

        The Defendant testified that the Miami Boys had the neighborhood “on lock down,”
meaning they sold drugs. He identified an apartment two units from apartment 9 as the
“weed spot” and an apartment on Jourolman Avenue behind apartment 9 as the “heavy stuff
apartment” where drugs like crack cocaine, heroin, and ecstasy were sold. He said the Miami
boys had guns. He identified the Miami Boys as NY, MJ, E, Hen, and Coupe. He said MJ
was Myron James and Hen was the victim. He said that NY was Nyron Roberts and that he
had dreadlocks. He said that E went to jail about two weeks before the crime and that he was
light skinned with dreadlocks.

       The Defendant testified that he bought marijuana from all the Miami Boys except
Coupe. He said he generally bought an ounce of “regular weed” for $150 to $175. He said
there was a higher quality, “purp” or “purple kush” that cost $500 per ounce. He said the
quantity of marijuana needed for one cigarette cost $25. He said he used a “hustle” to
finance his marijuana use. He smoked one-half of the marijuana and sold one-half of it in

                                              -15-
$25 quantities in order to pay for the entire purchase. He said he bought an ounce once or
twice a month. He said he never saw the Miami Boys without a gun. He said Western
Heights was a rough neighborhood. He acknowledged that the .40 caliber weapon in
evidence was his gun and said he carried the gun when he lived in Western Heights. He said
that neither he nor Ms. Sharphe had a car and that they sometimes used Ms. Sharphe’s aunt
and uncle’s van.

        Regarding August 4, 2009, the Defendant testified that he heard the Miami Boys had
purple kush marijuana and that he wanted some. He said that while Ms. Sharphe went to the
store in her aunt’s van, he went to apartment 7 to buy marijuana. He said he had his gun in
his right pocket but did not have a cell phone. He said he knocked on the screen and
identified himself as Sosa. He said that the “big door” opened and that Nyron Roberts and
the victim came to the screen door. He saw the victim’s gun in the victim’s right waistband.
He said Mr. Roberts moved away from the door. He said he asked for an ounce of purple
kush for $500, that the victim acknowledged they had the marijuana, that the victim cracked
the screen door, that he gave his money to the victim, and that the victim closed the screen
door. He stated the victim said, “Come back in an hour and I got you. I’ll take care of you.”
He said he responded, “Oh, dog, I thought you had it on deck.” He said that in a drug
transaction, the drugs were usually provided immediately. He stated that the victim again
said he would provide the marijuana later and that the Defendant said, “Come on now, man;
you know how it go. I give you the money for the weed; you give me the weed. I’ll go ahead
about my business. It don’t work like that.” He said he should not have said it.

        The Defendant testified that after he asked for his money, the victim “went all to hell.”
He stated that the victim angrily said, “B---- a--, n-----, what the f---? You think I’m tryin’
to play you or somethin’, n-----?” He said that the victim thought the Defendant did not trust
him and that the victim seemed insulted. The Defendant said he became nervous and put his
hand in his pocket. He said he told the victim that the victim tricked him and asked for his
money. He said he reached for the screen. He said the victim reached for the victim’s gun
and said, “B---- a--, n-----, who the f---.” He thought the victim was about to kill him, and
he pulled out his gun and shot twice, striking the victim. He said he ran away. He said he
put down the gun. He acknowledged he did not call 9-1-1 or the police. He agreed that he
was taken into custody in Pennsylvania in October 2009 and that he had been in jail since
then.

       The Defendant testified that he did not let the Miami Boys have his $500 and run
away because he did not want to be shot in the back of the head. He said that he had been
robbed in Detroit and that after the robbers took his possessions, they stripped off his
clothing and told him to run. He said that as he ran, they shot him in the back of his neck.
He said he awoke a week later in the hospital. He said that as a result of being shot, his face

                                              -16-
was partially paralyzed and his eye was “funny.” He said he did not have pending drug
charges on August 4, 2009.

        On cross-examination, the Defendant acknowledged his prior Michigan felony
convictions for firearms possession in January 2005 and delivery of a controlled substance
in June 2007. He agreed that he was not allowed to possess a gun as a result of his
convictions and that he was on probation in Michigan when he came to Tennessee. He said
he began living with Ms. Sharphe in Western Heights around April 2009. He was unaware
of musicians in apartment 10. He acknowledged he did not hunt or target practice and said
he carried a gun for personal safety and would shoot someone if necessary. He said “nine
times out of ten,” people carried guns in Western Heights, including convicted felons. He
acknowledged he carried the gun when he engaged in illegal transactions. He acknowledged
he had owned a .25 caliber gun, which he obtained about a month before he shot the victim,
but said he traded it and money for the .40 caliber gun involved in the shooting. He later said
he had the .40 caliber for about two weeks before the shooting. He agreed he did not own
the .25 caliber gun before he came to Knoxville and said he did not obtain a gun until he was
living in Western Heights. He said he bought the .25 caliber gun from a “chronic” crack
addict called Super Daddy.

        The Defendant testified that he came to Knoxville by bus with about $15 for cab fare.
He denied bringing a large amount of money with him to Knoxville. He said he smoked
marijuana daily and did his hustle daily when he lived with his sister in Lonsdale, but he said
he had not begun his hustle in Western Heights when he bought the .40 caliber gun. He said
he bought the .40 caliber because “it was rough out there.” He said he heard gunshots nightly
in Western Heights. He agreed the .40 caliber was a larger, more powerful weapon than the
.25 caliber but denied he bought the larger .40 caliber in order to inflict more damage on
someone. He said that when he bought the .40 caliber gun, the serial number was scratched
out. He agreed that he received ammunition when he bought the .40 caliber and that the .25
caliber ammunition in Ms. Sharphe’s apartment remained from the time he had the .25
caliber gun. He agreed that the .40 caliber gun held fourteen rounds and said he received it
fully loaded. He agreed that nine live rounds were recovered in the gun, that one was in the
victim’s body, and that another fired round was recovered. He agreed he knew how to
operate the gun before August 4.

         The Defendant testified that the nickname Miami Boys was known in the
neighborhood and denied that he created the nickname for the trial. He agreed there were
rumors the victim was snitching. He agreed that he knew about Ms. Sharphe and the victim’s
having a sexual relationship and that he had a nice situation with her when the victim was
in jail. He did not know if Ms. Sharphe had romantic feelings for the victim when he killed
the victim. When asked if someone who was snitching would be “slinging,” or selling drugs,

                                             -17-
he said, “Not really.” He agreed that Mr. Roberts and the victim had been in jail most of the
time he lived with Ms. Sharphe. He maintained, though, that he bought marijuana from the
Miami Boys other than Coupe outside the door of apartment 7. He said he paid for his
purchases with five $100 bills. He agreed it would have been easy for the police to monitor
the drug sales but said he had not seen a police presence in Western Heights.

       The Defendant testified that Darius Peterson’s nickname was “D.” He agreed that Mr.
Peterson was from Detroit but denied that they were “buddies.” When the prosecutor asked
if Mr. Peterson was “hangin’ out with” the Defendant before the homicide,” the Defendant
replied, “Yes, sir.” He said he did not know where Mr. Peterson went. He said that “E” was
not the same person as Jonathan Jones and that he had never seen Mr. Jones in the
neighborhood. He said he did not know why Mr. Jones would testify falsely against him.

        The Defendant disagreed that neither he nor the victim had somewhere to go when
they faced off with guns. He demonstrated the victim’s actions that placed him in fear for
his life. When asked if he intended to kill the victim, he said he intended to shoot the victim.
He acknowledged he aimed for and hit the “center mass” of the victim’s body. He agreed
he shot twice. He denied that he saw the victim fall. He agreed the second shot had a
downward trajectory as shown by its strike at 22" of a concrete pole because he shot down
at the victim as he fell. He said everything happened quickly.

       The Defendant testified that he ran away because he was scared of the Miami Boys.
He acknowledged placing the gun against a building but denied wiping away fingerprints on
the gun. He said he jumped some fences and ran to “Sparkles’s” house in the “Ville.” He
said that his first access to a phone was at Sparkles’s house and that he chose not to call the
police. He agreed he contacted Kim Sharphe and told her to take him out of town. He
agreed he stopped at a liquor store before going to Albert Avenue. He acknowledged that
he knew the police were looking for him and that he saw helicopters searching for him.

        When asked why he first advanced his self-defense theory at the trial, the Defendant
testified that he was scared and panicked. He did not think the victim’s family would believe
him. He agreed that he could have provided the police with information about the Miami
Boys’ criminal enterprise and that he ran because he was guilty.

       On redirect examination, the Defendant testified that his guilt referred to his
admission he shot the victim. He said he told the jury the truth. When he said he did not
know who would believe him, he was referring to the two Miami Boys who were the victim’s
family members and were present for the shooting. On recross-examination, he agreed he
knew the victim had been arrested twice in six months and had been released on bond the day
before the shooting.

                                              -18-
       The parties submitted as stipulated exhibits the victim’s arrest warrants. They
reflected arrests for drug and weapons charges on October 22, 2008, January 2, 2009, and
May 20, 2009. The October 2008 warrants alleged that the victim was a passenger in a car
stopped for a moving violation. Before the stop, the officer saw the passenger throw a bag
containing eleven rocks of crack cocaine and a bag containing marijuana from the car. The
January 2009 warrants alleged that officers entered 1734 Virginia Avenue, apartment 13,
where they saw the victim sitting on a couch near a table containing a loaded handgun, about
three-quarters of a pound of a leafy green substance, a white powder, and a scale. The
officers found two nine millimeter handguns and an AK-47 rifle in a bedroom. A pitbull
puppy was in the apartment. The victim had cash of an undetermined amount on his person
when he was arrested. The May 2009 warrant alleged that a search was conducted of an
apartment on Jourolman Avenue at which multiple undercover drug purchases had taken
place. The victim was present when the warrant was executed. The search yielded five
loaded handguns, a loaded shotgun, a loaded rifle, large amounts of currency, multiple bags
of a rock substance believed to be cocaine, multiple sets of digital scales, Ziplock bags,
corners of bags, and razor blades.

        The jury found the Defendant guilty of second degree murder. The trial court
sentenced the Defendant to serve twenty-five years at 100% as a Range I, standard offender.
The Defendant filed a pro se motion for appointment of new counsel and alleged that he did
not know whether his trial counsel had filed a motion for a new trial. He also alleged that
trial counsel provided ineffective assistance at the trial. The court appointed new counsel to
represent the Defendant. According to a transcript of a hearing at which the newly appointed
counsel represented the Defendant, counsel filed a petition for post-conviction relief because
the Defendant was denied his right to an appeal. The petition does not appear in the record.
The record does not contain a motion for a new trial, although it contains an amended motion
for a new trial filed by the second attorney. The prosecutor stated that he had spoken with
trial counsel, who admitted he had not filed a motion for a new trial or a notice of appeal, and
that the State conceded that trial counsel provided ineffective assistance in this regard.
Although the court did not directly address the merits of the ineffective assistance claim, it
conferred with counsel about a date for a hearing on the motion for a new trial. The court
minutes state that the court granted the Defendant’s oral motion to file a delayed motion for
a new trial and notice of appeal. After a hearing, the court denied the motion for a new trial,
granted a delayed appeal, and held the remaining post-conviction claims in abeyance.

       On appeal, the Defendant contends that the evidence is insufficient to support his
conviction and that the proof shows he is guilty of the lesser offense of voluntary
manslaughter. The State responds that the evidence is sufficient to support the second
degree murder conviction. We agree with the State.



                                              -19-
       Our standard of review when the sufficiency of the evidence is questioned on appeal
is “whether, after viewing the evidence in the light most favorable to the prosecution, any
rational trier of fact could have found the essential elements of the crime beyond a reasonable
doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979). We do not reweigh the evidence but
presume that the trier of fact has resolved all conflicts in the testimony and drawn all
reasonable inferences from the evidence in favor of the State. See State v. Sheffield, 676
S.W.2d 542, 547 (Tenn. 1984); State v. Cabbage, 571 S.W.2d 832, 835 (Tenn. 1978).
Questions about witness credibility are resolved by the jury. See State v. Bland, 958 S .W.2d
651, 659 (Tenn. 1997). “‘A crime may be established by direct evidence, circumstantial
evidence, or a combination of the two.’” State v. Sutton, 166 S.W.3d 686, 691 (Tenn. 2005)
(quoting State v. Hall, 976 S.W.2d 121, 140 (Tenn. 1998)).

        As relevant to this appeal, second degree murder is the unlawful, knowing killing of
another. T.C.A. §§ 39-13-201 (2010), -210(a)(1) (2010). A person acts knowingly with
respect to the result of his conduct when he is aware that his conduct is reasonably certain
to cause the result. Id.§ 39-11-106(a)(20) (Supp. 2009) (amended 2011). A person who has
reasonable fear of imminent danger, death, or serious bodily injury is justified in using force
in self-defense to the degree necessary to protect against the other person’s use of unlawful
force. Id. § 39-11-611. When self-defense is fairly raised by a defendant, the State has the
burden of proving the defendant did not act in self-defense. State v. , 45 S.W.3d 1, 10 (Tenn.
2001). However, the issue of whether a defendant was justified in using self-defense is a
question of fact for the jury. State v. Clifton, 880 S.W.2d 737, 742 (Tenn. Crim. App. 1994).

        In the light most favorable to the State, the evidence reflects that the Defendant
admitted that he armed himself with a loaded handgun and went to purchase drugs at the
apartment where the victim sold marijuana. The Defendant and the victim argued, and the
Defendant accused the victim of being a snitch. The Defendant shot the victim, firing the
gun twice. The Defendant claimed that the victim reached for a gun and that he shot the
victim in self-defense, but no gun was recovered from the scene or the victim’s body. Rather
than summoning help, the Defendant fled the scene and later fled the State. A rational jury
could conclude beyond a reasonable doubt from this evidence that the Defendant shot and
killed the victim and was aware that death was reasonably certain to result.

       In reaching this conclusion, we have considered the Defendant’s argument that the
record does not support the State’s theory that the victim was killed for being a snitch. He
argues, “[T]here was nothing to suggest that the Appellant would have been a target of such
an investigation or suffered any negative consequences from the victim’s cooperation with
authorities, even if such cooperation had or might occur.” The record reflects that the
Defendant’s habit was to buy an ounce of marijuana and sell a portion of it in small quantities
to finance the portion he used. The Defendant accused the victim of being a snitch. The

                                             -20-
victim had just been released from jail. A rational jury could conclude from the evidence that
the Defendant thought the victim was cooperating with authorities and that the Defendant
was a target of an investigation of drug transactions in Western Heights.

        Although we conclude that the evidence of second degree murder was sufficient, we
have considered the Defendant’s contention that he is guilty of the lesser offense of voluntary
manslaughter. “Voluntary manslaughter is the intentional or knowing killing of another in
a state of passion produced by adequate provocation sufficient to lead a reasonable person
to act in an irrational manner.” See id. § 39-13-211(a) (2010). The Defendant testified that
he shot the victim out of fear. Whether the Defendant was in fear and whether such fear was
sufficient to produce passion by adequate provocation that was sufficient to lead him act
irrationally were questions of fact that were resolved by the jury. This court may not revisit
matters of witness credibility.

        In consideration of the foregoing and the record as a whole, the judgment of the trial
court is affirmed.

                                           ______________ _ _ _ _ _ _____________ _ _ _
                                           JOSEPH M. TIPTON, PRESIDING JUDGE




                                             -21-